Citation Nr: 1751347	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  14-08 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from January 1975 to December 1978, from December 2001 to November 2002, and from September 2007 to February 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
 
In March 2017, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The August 2011 rating decision denied the Veteran's claim for entitlement to service connection for a right knee injury, claimed as bilateral knees and deferred a decision on his claim for entitlement to service connection for a left knee injury, claimed as bilateral knees.  An October 2011 rating decision granted entitlement to service connection for bilateral knee tricompartment osteoarthritis.  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1159 (Fed. Cir. 1997).
 
The Board notes that at the March 2017 hearing the Veteran's representative stated that the issue of entitlement to service connection for a right knee disability should remain on appeal since the Veteran has other symptoms related to his right knee, including instability.  To the extent that the Veteran feels a separate compensable rating is warranted for his service-connected right knee disability, he should file the appropriate claim for an increased rating.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board concludes that remand is necessary for additional development.

Service Connection for Obstructive Sleep Apnea

Regarding the Veteran's claim for entitlement to service connection for sleep apnea remand is required to provide the Veteran with a VA examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C. § 5103 (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).

The Veteran has not yet been provided with an examination relating to his claim for entitlement to service connection for sleep apnea.  Here, a May 2008 private treatment record contains a diagnosis of obstructive sleep apnea.  Additionally, the Veteran, his spouse and a fellow service member stated that the Veteran snored and stopped breathing at night during his active service.  The Veteran, his spouse and fellow service member are competent to report observable symptoms experienced through the senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Veteran has competently and credibly stated that he has had sleep difficulty since his active service.  Thus, there is evidence of a current disability, an in-service event, and an indication that the disability may be associated with service.  Accordingly, remand is required for an examination.   

Service Connection for Hypertension

As to the Veteran's claim for entitlement to service connection for hypertension, the Veteran contends that his hypertension is etiologically related to his active service or in the alternative was aggravated by his active service.  See, March 2017 Board hearing transcript.  A review of the Veteran's medical records reveals that he was diagnosed with hypertension by his private physician, Dr. G. H.  In May 2002, during the Veteran's December 2001 to November 2002 period of active service, Dr. G. H. sent a letter stating that the Veteran has hypertension.  In December 2010, Dr. G. H. sent a second letter stating that the Veteran has taken medication for hypertension since January 2000, prior to his December 2001 to November 2002 period of active service.  Neither of Dr. G. H.'s letters state when the Veteran was first diagnosed with hypertension, whether the Veteran's hypertension is etiologically related to his active service or whether his hypertension was chronically aggravated by his active service.  

The foregoing evidence suggests that the Veteran's hypertension may have preexisted his December 2001 to November 2002 period of active service.  However, the law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravate by such service.  38 U.S.C. § 1110, 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b) (2017).

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C. § 1111, the veteran's claim is one for service connection.  

Concerning whether a disability was "noted" on enlistment for the Veteran's first period of active service from January 1975 to December 1978, the Board acknowledges that the blood pressure reading on his November 1974 entrance examination of 126/80 appears to be elevated.  See Centers for Disease Control and Prevention, http://www.cdc.gov/bloodpressure/measure.htm (a normal systolic reading is less than 120 mm Hg; a normal diastolic reading is less than 80 mm Hg).  See also Dorland's Illustrated Medical Dictionary 896 (32nd ed. 2012) (medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension).  However, the examining physician did not diagnose hypertension as shown on the enlistment report of medical examination.  Therefore, the Board finds that hypertension is not considered as being "noted" on examination.  See 38 C.F.R. § 3.304 (b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245.  As a result, the presumption of soundness attaches to the Veteran's January 1975 to December 1978 period of active service.    

As to the Veteran's December 2001 to November 2002 and September 2007 to February 2008 periods of active service, neither an enlistment report of medical examination nor a report of medical history are associated with the service medical treatment records relating to an entrance examination.  The Board recognizes that if a veteran was not examined on entrance into active service, the presumption of soundness does not attach.  See Crowe, 7 Vet. App. at 245; Smith v. Shinseki, 24 Vet. App. 40 (2010).  Nonetheless, absent evidence to the contrary, it is presumed that an entrance examination is provided prior to all period of active duty service.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody)).  Thus, the Board finds that a hypertension disability was not "noted" on examination, prior to the Veteran's December 2001 to November 2002 and September 2007 to February 2008 periods of active service, and the presumption of soundness attaches.  See 38 C.F.R. § 3.304 (b).    

Thus, in order to rebut the presumption of soundness, it must be shown by clear and unmistakable evidence that the Veteran's hypertension was both pre-existing and not aggravated by his periods of active service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; also see Wagner, 370 F. 3d at 1096.  

As stated above, VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Accordingly, on remand, it is necessary to obtain a medical opinion clarifying whether a hypertension disability clearly and unmistakably preexisted the Veteran's periods of active service, and if so, whether clear and unmistakable evidence shows that the condition was not aggravated by service.   

Further, during the March 2017 Board hearing the Veteran testified that he receives private treatment relating to his hypertension from Dr. G. H.  However, the only medical evidence of record relating to Dr. G. H. are the two letters discussed above.  There are no additional medical treatment records, including medical evidence of when the Veteran was first diagnosed with hypertension.  On remand, the Veteran must be asked to complete authorization forms concerning any private medical treatment and/or submit copies of any relevant records.  38 U.S.C.A. § 5103A (c); 38 U.S.C.A. § 3.159 (c)(1).   
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete and submit to VA a signed authorization for disclosure of medical records to VA for each private medical health care provider from whom he has received treatment for the disabilities at issue on appeal since service.  The Board is specifically interested in records from Dr. G. H. After receiving any completed authorization form(s), undertake all appropriate efforts to attempt to obtain the identified records.  All development efforts with respect to this directive should be associated with the claims file.  

2.  After completing the above development, schedule the Veteran for a VA examination to determine the nature and etiology of any sleep disability, to include sleep apnea.  Provide a copy of this Remand and the record for the examiner to review.  All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Provide a diagnosis for any sleep disability, to include sleep apnea, demonstrated since service, found on current examination or in the record.  

b)  Whether it is at least as likely as not (50 percent or greater probability) that any sleep disability, to include, but not limited to, sleep apnea, is related to the Veteran's active service. 

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for each opinion given.

3.  After completing the first remand directive, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  Provide a copy of this Remand and the record for the examiner to review.  All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset during service or is causally or etiologically related to his January 1975 to December 1978 period of active service.

b)  If not, express an opinion as to whether the Veteran's hypertension clearly and unmistakably preexisted the Veteran's entrance into active service from December 2001 to November 2002 and; if so, whether such disorder clearly and unmistakably did not increase in severity (beyond natural progression) during service.

c)  If the examiner deems that the Veteran's hypertension did not clearly and unmistakably preexist his December 2001 to November 2002 period of active service, is it at least as likely as not (50 percent or greater probability) that his hypertension had its onset during service or is causally or etiologically related to the December 2001 to November 2002 period of active service.

d)  If and only if the responses to the aforementioned questions are in the negative, express opinions as to the following:

1)  Express an opinion as to whether the Veteran's hypertension clearly and unmistakably preexisted the Veteran's entrance into active service from September 2007 to February 2008 and; if so, whether such disorder clearly and unmistakably did not increase in severity (beyond natural progression) during service. 

2)  If the examiner deems that the Veteran's hypertension did not clearly and unmistakably preexist his September 2007 to February 2008 period of active service, is it at least as likely as not (50 percent or greater probability) that his hypertension had its onset during service or is causally or etiologically related to the September 2007 to February 2008 period of active service.

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for each opinion given.

4.  After completing the requested development, readjudicate the claims for entitlement to service connection for sleep apnea and entitlement to service connection for hypertension.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case, and afford him the appropriate time period for response before the claims file is returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




